Name: Council Decision (CFSP) 2017/972 of 8 June 2017 updating and amending the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism, and amending Decision (CFSP) 2017/154
 Type: Decision
 Subject Matter: international affairs;  civil law;  politics and public safety
 Date Published: 2017-06-09

 9.6.2017 EN Official Journal of the European Union L 146/139 COUNCIL DECISION (CFSP) 2017/972 of 8 June 2017 updating and amending the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism, and amending Decision (CFSP) 2017/154 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 December 2001, the Council adopted Common Position 2001/931/CFSP (1). (2) On 27 January 2017, the Council adopted Decision (CFSP) 2017/154 (2) updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP (the list). (3) The Council has determined that there are no longer grounds for keeping one of those entities on the list. (4) The list should therefore be updated accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision (CFSP) 2017/154 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 8 June 2017. For the Council The President U. REINSALU (1) Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (OJ L 344, 28.12.2001, p. 93). (2) Council Decision (CFSP) 2017/154 of 27 January 2017 updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism, and repealing Decision (CFSP) 2016/1136 (OJ L 23, 28.1.2017, p. 21). ANNEX The entity listed below is deleted from the list set out in the Annex to Decision (CFSP) 2017/154: II. GROUPS AND ENTITIES 11. Hofstadgroep.